DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 10/09/2020.
Claims 1-20 have been canceled, and new claims 21-40 have been added.  Currently, claims 21-40 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 16/165,593 filed on 10/19/2018.  The parent application provides sufficient support for the claimed invention as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filling date of the claimed invention is 10/19/2018.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 10/09/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is included with this Office action.

Remarks

Regarding claim 21, claim 21 recites a method comprising a series of steps performed with a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for optimizing an application and one or more dynamically data functions implemented in different programming languages to access a data collection using a runtime cross language compiler is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 as well as its dependent claims 22-29 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 30, claim 30 recites a system comprising a computing device and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 30 reciting a method/technique for optimizing an application and one or more dynamically data functions implemented in different programming languages to access a data collection using a runtime cross language compiler is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 30 as well as its dependent claims 31-36 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 37, claim 37 recites one or more non-transitory computer readable storage media storing program instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 37 reciting a method/technique for optimizing an application and one or more dynamically data functions implemented in different programming languages to access a data collection using a runtime cross language compiler is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 37 as well as its dependent claims 38-40 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

There is no prior art rejection of claims 21-40.  

For compact prosecution, Examiner tried to call but was unable to get in touch with Applicant’s representative for resolving the remaining issues through an Examiner’s Amendment.

Specification

The disclosure is objected to because of the following informalities: 

Regarding the first paragraph of the Specification, under the heading “BACKGROUND” on page 2, the U.S. Patent Application Serial No. 16/165,593 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Objections

Claims 22-24, 26-28, 30-33 and 35-40 are objected to because of the following informalities:  

Regarding claim 22, the term “the runtime-cross language compiler” in line 2 should be “the runtime cross-language compiler”.

Regarding claim 23, the term “the one or more data functionalities” in line 2 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 9 of claim 21.

Regarding claim 24, the term “the one or more data functionalities” in line 2 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 9 of claim 21.

Regarding claim 26, the term “the one or more data functionalities” in line 3 and the term “the data functionalities” in line 7 should be “the one or more dynamically selected data functionalities” if they refer to limitation “one or more dynamically selected data functionalities” recited in line 9 of claim 21.

Regarding claim 27, the term “a platform independent virtual environment” in line 2 should be “the platform independent virtual environment” if it is the same virtual environment as recited in line 4 of claim 21.

Regarding claim 28, the term “the one or more data functionalities” in line 1 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 9 of claim 21.

Regarding claim 30, the term “optimize” in line 10 and the term “access” in line 17 should be “optimizing” and “accessing” respectively.

Regarding claim 31, the term “the runtime-cross language compiler” in line 3 should be “the runtime cross-language compiler”.

Regarding claim 32, the term “the one or more data functionalities” in line 3 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 12 of claim 30.

Regarding claim 33, the term “the one or more data functionalities” in line 4 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 12 of claim 30.

Regarding claim 35, the term “the one or more data functionalities” in line 5 and the term “the data functionalities” in line 8 should be “the one or more dynamically selected data functionalities” if they refer to limitation “one or more dynamically selected data functionalities” recited in line 12 of claim 30.

Regarding claim 36, the term “the one or more data functionalities” in line 1 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 12 of claim 30.

Regarding claim 37, the term “optimize” in line 7 and the term “access” in line 12 should be “optimizing” and “accessing” respectively.

Regarding claim 38, the term “the runtime-cross language compiler” in line 4 should be “the runtime cross-language compiler”.

Regarding claim 39, the term “the one or more data functionalities” in line 5 and the term “the data functionalities” in line 9 should be “the one or more dynamically selected data functionalities” if they refer to limitation “one or more dynamically selected data functionalities” recited in line 8 of claim 37.

Regarding claim 40, the term “the one or more data functionalities” in line 4 should be “the one or more dynamically selected data functionalities” if it refers to limitation “one or more dynamically selected data functionalities” recited in line 8 of claim 37.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “the data functionalities” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation “the dynamically selected data functionalities” in line 6 and the limitation “the data functionalities” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation “the computer” in line 7 and the limitation “the data functionalities” in line 17.  There is insufficient antecedent basis for these limitations in the claim.

Claim 37 recites the limitation “the computer” in line 5 and the limitation “the data functionalities” in line 12.  There is insufficient antecedent basis for these limitations in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of the rejected independent claims 21, 30 and 37 upon which they depend correspondingly.

Allowable Subject Matter

Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of records fails to anticipate, suggest or render obvious to recited features of optimizing, at runtime, by a runtime cross language compiler, at least a portion of the application and one or more dynamically selected data functionalities developed using a second programming language and configured to provide a language specific interface to access a data collection; AND accessing, by the application via the one or more dynamically selected data functionalities, the data collection, wherein said accessing the data collection comprises the application executing one or more methods of a data access application programming interface (API) configured to access the data collection via the language specific interface, as similarly recited in independent claims 21, 30 and 37.


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164